Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 11, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on January 7, 2020, are acknowledged by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because they are incomplete.  37 CFR 1.84(h)(3) reads as follows:
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
MPEP 608.06 IX indicates the graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office. Also, suitable legends may be used, or may be required, in proper cases. The American National Standards Institute (ANSI) (www.ansi.org ) and the International Organization for Standardization (ISO) (www.iso.org ) are organizations whose numerous publications include some that pertain to graphical symbols,; the symbols therein are considered to be generally acceptable in patent drawings. Although ANSI and ISO documents and other published sources may be used as guides during the selection of graphic symbols for patent drawings, the Office will not "approve" any published collection of symbols as a group because their use and clarity must be decided on a case-by-case basis. Overly specific symbols should be avoided. Symbols with unclear meanings should be labeled for clarification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Diaz et al. (US PG PUB 2014/0090725).
Regarding claim 1, Masias discloses a pilot valve assembly (10), comprising: a manifold with an internal flow network; and flow controls connected to the internal flow network to permit fluid to flow amongst them, the flow controls comprising: a fixed pilot valve (40, orifice is variable because of needle valves 55); a first adjustable pilot valve (80, orifice is fixed because of fixed sized orifice 98); and an adjustable restrictor (55).
Masias substantially discloses the invention as claimed, except a manifold with an internal flow network and flow controls connected to the internal flow network to permit flow amongst them.
Diaz teaches manifold (10, fig. 3) with an internal flow network and flow controls connected to the internal flow network to permit flow amongst them (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using 
Regarding claim 2, Masias discloses the internal flow network connects an outlet of the first adjustable pilot valve (40) with the adjustable restrictor (55).
Regarding claim 3, Masias discloses the internal flow network connects an outlet of the first adjustable pilot valve with ports on the manifold (housing 32 of the pressure resistance valve) that receive fittings (connections of the conduits to the housing 32).
Regarding claim 4, Masias discloses the internal flow network connects (conduit 93) an outlet of the fixed pilot valve (80) to an inlet (54) of the first adjustable pilot valve (40).
Regarding claim 5, Masias discloses the invention as claimed, except the housing (32) comprises blocks (fixed and variable pilot valves 40, 60, and 80 are separate housings; these separate housings are connected to the main housing 32 by conduits) separable from one another, each having part of the internal flow network (conduits from variable and fixed pilot valves to the housing 32).
Regarding claim 6, Masias discloses the housing (32) comprises blocks (fixed and variable pilot valve housings) separable from one another and wherein the fixed pilot valve and the adjustable restrictor are disposed in different blocks  (fixed and variable pilot valves 40, 60, and 80 are separate housings; these separate housings are connected to the main housing 32 by conduits).
Regarding claim 7, Masias discloses the housing (32) comprises blocks (fixed and variable pilot valve housings) separable from one another and wherein the first adjustable pilot valve and the adjustable restrictor are disposed in different blocks  (fixed and variable pilot valves 40, 60, and 80 are separate housings; these separate housings are connected to the main housing 32 by conduits).
Regarding claim 8,
Regarding claim 9, Masias discloses the housing (32) comprises blocks separable from one another and wherein the first adjustable pilot valve (40) and the second adjustable pilot valve (60) are disposed in different blocks  (first and second variable pilot valves 40, 60 have separate housings; these separate housings are connected to the main housing 32 by conduits).

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Diaz et al. (US PG PUB 2014/0090725), in further view of Powell (US 5,163,471).
Regarding claim 12, Masias discloses a pilot valve assembly (10, fig. 1), comprising: a main housing (32) comprising first variable pilot valve (40) and a second block (housing for main valve 30) that form a flow network when attached to one another; a fixed pilot valve (80, orifice is fixed because of fixed sized orifice 98) and a first variable pilot valve disposed on the first block; and an adjustable restrictor disposed on the second block, wherein the first block is separable from the second block.
Masias substantially discloses the invention as claimed, except a manifold comprising a first block and a second block that form a flow network when attached to one another, a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Diaz teaches a manifold (attached to a first block (first pilot valve) and a second block (second pilot valve).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
The combination of Masias and Diaz substantially discloses the invention as claimed, except a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Powell teaches a first variable pilot valve (20) and a fixed pilot valve (10) are disposed on the first block (200).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Regarding claim 14, Masias discloses a third block (housing for second variable pilot valve 60) disposed between the first block (housing for first variable pilot valve 60) and the second block (housing for fixed pilot valve 80) that forms part of the flow network when attached to one another, wherein the third block  is separable from the first block and the second block.
Regarding claim 15,  Masias discloses a second variable pilot valve (60)  disposed on the third block (housing for second variably pilot valve 60).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Powell (US 5,163,471).
Regarding claim 16, Masias discloses a pilot valve assembly (10) comprising: a first variable pilot valve (40) and a fixed pilot valve (80), and a second manifold block (main valve housing 30) separably attached to the first variable pilot valve (40) and a fixed pilot valve (80), the second manifold block 
Masias substantially discloses the invention as claimed, except a first manifold block housing a fixed pilot valve and a variable pilot valve.
Powell teaches a pilot valve assembly (10, fig. 1), comprising: a first manifold block (housing 10 for the fixed and variable pilot valves) housing a fixed pilot valve (200) and a variable pilot valve (20).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Regarding claim 17, Masias discloses a variable restrictor (55) disposed in the internal flow network (passage 53).
Regarding claim 18, Masias discloses a variable restrictor (55) disposed in one of the cross-wise pathways (passage 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Folk (US 8,550,101), Parks (US 2,637,946), Cheron et al. (US 9,176,505), and Mooney (US 6,354,319) disclose pilot actuated fluid pressure regulating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753